Case 3:21-cv-00426-BJD-JBT Document3 Filed 04/21/21 Page 1 of 2 PagelD 120
Filing # 109615915 E-Filed 06/30/2020 03:18:18 PM

IN THE CIRCUIT COURT, FOURTH
JUDICIAL CIRCUIT, IN AND FOR
DUVAL COUNTY, FLORIDA.

CASE NO.:

DIVISION:
TARESA L. MANLEY,

Plaintiff,
Vv.

TARGET CORPORATION, a foreign corporation,
d/b/a TARGET STORES,

Defendants.
/

 

COMPLAINT
Plaintiff, TARESA L. MANLEY, sues Defendant, TARGET CORPORATION, a foreign
corporation, d/b/a TARGET STORES (Target), and states:

1. This is an action for damages that exceed $30,000.00.

2. Plaintiff, Manley, is an individual who resides in Duval County, Florida.

3. Defendant, Target, which at all material times conducted business in the State of Florida
and is subject to jurisdiction in Florida as it committed a tort in Florida.

4. On July 12, 2016, Defendant, Target, was the owner and operator of Target Store 1921
located at 13740 Beach Blvd, Jacksonville, FL 32224-1208, in Duval County Florida.

5. On that date, Plaintiff, Manley, went onto Defendant, Target’s, premises to shop when
she was caused to slip and fall as a result of water or some other clear color substance on
the floor near the cash registers.

6. Defendant knew, or, in the exercise of reasonable care should have known, of the

condition, or Defendant created the condition either through the acts of its employees, in
Case 3:21-cv-00426-BJD-JBT Document3 Filed 04/21/21 Page 2 of 2 PagelD 121

its negligent maintenance of equipment, or in its negligent method of operation, and
Defendant should have corrected the condition or warned Plaintiff of its existence.

7. As aresult of the negligence of the Defendant, Plaintiff suffered permanent bodily injury,
and resulting pain and suffering, disability, disfigurement, mental anguish, loss of
capacity for the enjoyment of life, expense of hospitalization, medical and nursing care,
treatment, and loss of earnings of loss of ability to earn money. As the injuries are
permanent, Plaintiff will continue to suffer losses and impairment in the future.
WHEREFORE, Plaintiff demands judgment for his damages as shown by the proofs

herein, against the Defendants, jointly and severally, and further that this Court award pre-
judgment interest on all liquidated damage amounts, and post judgment interest on all other
elements of damages, together with costs of this action, and such other and further relief as this
court may deem proper.
DEMAND FOR JURY TRIAL
Plaintiff, TARESA L. MANLEY, demands a trial by jury on all issues triable.

DATED this 30" _ day of June, 2020.

WOODLIEF & RUSH, P. A.

/s/ Mitchel E. Woodlief
MITCHEL E. WOODLIEF, ESQ.
Florida Bar No: 367036
225 E. Church Street
Jacksonville, Florida 32202
Attorney for Plaintiff
(904) 353-7511
(904) 354-1319 fax
jax@woodliefandrush.com
Attorney for Plaintiff
